75 N.Y.2d 828 (1990)
The People of the State of New York, Respondent,
v.
James Yarrell, Appellant.
Court of Appeals of the State of New York.
Argued January 5, 1990.
Decided February 8, 1990.
Kevin F. Casey and Philip L. Weinstein for appellant.
Charles J. Hynes, District Attorney (Beth B. Propper, Barbara D. Underwood and Roseann B. MacKechnie of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge ALEXANDER.
Order reversed and the indictment dismissed for the reasons stated in the dissenting memorandum by Justice Richard A. Brown at the Appellate Division (146 AD2d 819, 821-822).